 Case: 1:16-cr-00793 Document #: 108 Filed: 04/28/21 Page 1 of 1 PageID #:436

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:16−cr−00793
                                                           Honorable Andrea R. Wood
Michael Persaud
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 28, 2021:


        MINUTE entry before the Honorable Andrea R. Wood as to Michael Persaud: At
the emailed request of the parties, the telephonic status hearing set for 4/30/2021 is
stricken and reset for 5/26/2021 at 12:30 PM. The briefing schedule for Defendant's
motion to dismiss indictment is unchanged. To ensure public access to court proceedings,
members of the public and media may call in to listen to telephonic hearings. The call−in
number is (888) 557−8511 and the access code is 3547847. Counsel of record will receive
an email 30 minutes prior to the start of the telephonic hearing with instructions to join the
call. Persons granted remote access to proceedings are reminded of the general prohibition
against photographing, recording, and rebroadcasting of court proceedings. Violation of
these prohibitions may result in sanctions, including removal of court−issued media
credentials, restricted entry to future hearings, denial of entry to future hearings, or any
other sanctions deemed necessary by the Court. Telephonic status hearing set for
5/11/2021 is stricken. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
